          Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Rodney Eugene Hardy,                             No. CV-18-02494-PHX-JJT
10                   Petitioner,                       DEATH PENALTY CASE
11    v.                                               ORDER
12    David Shinn, et al.,
13                   Respondents.
14
15            Before the Court is Petitioner Rodney Hardy’s Motion for Temporary Stay and
16   Abeyance. (Doc. 54.) Hardy, an Arizona death row inmate, asks the Court to stay his
17   federal habeas proceedings and hold them in abeyance while he returns to state court to
18   exhaust Claim 21 of his habeas petition. (Id.) He also asks the Court to appoint the Office
19   of the Federal Public Defender for the District of Arizona (“FPD”) to represent him in the
20   proposed state post-conviction proceedings. (Id.) Respondents oppose a stay and take no
21   position on the appointment of counsel. (Doc. 55.) The Court finds oral argument
22   unnecessary and denies the motion for the reasons set forth below.
23   I.       BACKGROUND
24            Hardy was convicted of two counts of first-degree murder among other counts for
25   the 2005 shooting deaths of his wife and her boyfriend. The jury found two aggravating
26   factors: a prior serious offense under A.R.S. § 13-751(F)(2) and multiple homicides under
27   (F)(8). The jury determined that Hardy’s mitigating evidence was not sufficiently
28   substantial to call for leniency and concluded that death was the appropriate sentence for
      Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 2 of 11



 1   each of the murders. The Arizona Supreme Court affirmed the convictions and sentences
 2   on direct appeal. State v. Hardy, 230 Ariz. 281, 283 P.3d 12 (2012). Hardy unsuccessfully
 3   pursued post-conviction relief (“PCR”) in state court.
 4          On August 7, 2018, Hardy filed a statement of intent to file an application for a writ
 5   of habeas corpus pursuant to 28 U.S.C. § 2254 of the Antiterrorism and Effective Death
 6   Penalty Act (“AEDPA”), together with a motion to appoint counsel. (Docs. 1, 3.) The Court
 7   appointed the FPD to represent Hardy. (Doc. 5.) On July 12, 2019, Hardy filed a 400-page
 8   habeas petition raising 50 claims for relief, many containing numerous sub-claims.
 9   (Doc. 22.) Respondents filed their answer on March 16, 2020, and Hardy filed his reply on
10   July 17, 2020. (Docs. 35, 39.) On January 25, 2021, Hardy filed a notice of request for
11   evidentiary development. (Doc. 44.) Briefing was completed on March 17, 2021.
12   (Docs. 49, 52.)
13          On July 2, 2021, nearly two years after filing his petition, Hardy filed the pending
14   motion, asking the Court to stay his habeas proceedings pursuant to Rhines v. Weber, 544
15   U.S. 269 (2005), to allow him to return to the Arizona courts and exhaust Claim 21.
16   (Doc. 54.)
17          In Claim 21 Hardy alleges that his rights were violated when the “trial court denied
18   his requests to change counsel and his counsel’s motion to withdraw from the case.”
19   (Doc. 22 at 297.) At issue in the motion for new counsel was a disagreement about what
20   defense to present at trial. Counsel’s preferred course was to concede that Hardy was guilty
21   of manslaughter. (Id.; see Doc. 54 at 2–3.) Hardy maintained he was not guilty, claiming
22   that the shootings were in self-defense and accidental, and he so testified at trial. Counsel
23   in his closing argument, however, contended that Hardy acted in the heat of passion and
24   therefore was guilty of manslaughter not first-degree murder.
25          In support of this aspect of Claim 21 Hardy cites Mccoy v. Louisiana, 138 S. Ct.
26   1500 (2018). (Doc. 22 at 299.) In McCoy the Supreme Court held that a defendant’s Sixth
27   Amendment right to determine the objective of his defense is violated where counsel
28   concedes guilt despite the defendant’s express instructions to maintain his innocence.


                                                 -2-
       Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 3 of 11



 1   138 S. Ct. at 1508–09. Hardy argues that “the trial court in his case should not have simply
 2   disregarded his concerns about the strategy that his trial counsel was intending to pursue
 3   and should have conducted a more probing hearing on the nature of the conflict and the
 4   breakdown of the relationship between Hardy and his attorneys.” (Doc. 22 at 299.)
 5   II.    APPLICABLE LAW
 6          A federal court may not “adjudicate mixed petitions for habeas corpus, that is,
 7   petitions containing both exhausted and unexhausted claims.” Rhines, 544 U.S. at 273
 8   (citing Rose v. Lundy, 455 U.S. 509, 518–519 (1982)). In Rhines the Supreme Court held
 9   that “a federal district court has discretion to stay [a] mixed petition to allow the petitioner
10   to present his unexhausted claims to the state court in the first instance, and then to return
11   to federal court for review of his perfected petition.” Id. The Court emphasized, however,
12   that the stay and abeyance of federal habeas petitions “should be available only in limited
13   circumstances.” Id. at 277. The Court explained that staying a petition “frustrates AEDPA’s
14   objective of encouraging finality by allowing a petitioner to delay the resolution of the
15   federal proceedings” and “undermines AEDPA’s goal of streamlining federal habeas
16   proceedings by decreasing a petitioner’s incentive to exhaust all his claims in state court
17   prior to filing his federal petition.” Id.
18          The Rhines procedure for staying a petition applies only to petitions containing both
19   exhausted and unexhausted claims. See King v. Ryan, 564 F.3d 1133, 1139–40 (9th Cir.
20   2009). When a claim is unexhausted, and there remains an available remedy in state court,
21   it is appropriate for the federal court to stay the habeas proceedings if the petitioner shows
22   (1) there was good cause for his failure to exhaust the claim first in state court, (2) the
23   unexhausted claim is potentially meritorious, and (3) there is no indication that the
24   petitioner engaged in intentionally dilatory litigation tactics. Rhines, 544 U.S. at 277–78.
25          In Arizona there are two avenues for petitioners to exhaust federal constitutional
26   claims: direct appeal and post-conviction relief proceedings (“PCR”). Generally, record-
27   based claims of trial error are raised on direct appeal, and extra-record claims are raised in
28   PCR proceedings. Rule 32 of the Arizona Rules of Criminal Procedure governs PCR


                                                  -3-
         Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 4 of 11



 1   proceedings. It provides, with certain exceptions, that a petitioner is precluded from relief
 2   on any claim that could have been raised on appeal or in a prior PCR petition. Ariz. R.
 3   Crim. P. 32.2(a)(3); see Ariz. R. Crim. P. 32.1(d)–(h), 32.2(b), 32.4(a).
 4   III.    ANALYSIS
 5           Hardy argues that his request satisfies the conditions for a stay set out in Rhines. As
 6   an initial matter, Hardy asserts that “two vehicles remain to exhaust this claim in state
 7   court.” (Doc. 54 at 13.) First, Hardy argues the state court must consider his claim that his
 8   conviction was obtained in violation of the United States Constitution under Rule 32.1(a).
 9   He argues that his claim meets the exception to the preclusive effect of Rule 32.2(a)(3)
10   because it “raises a violation of a constitutional right that can only be waived knowingly,
11   voluntarily, and personally by the defendant.” (Doc. 54 at 13–14.) Hardy contends that the
12   right identified in McCoy is a right that can only be waived personally. (Id. at 14.) He
13   further argues the state court will be required to excuse his untimely claim because he has
14   adequately explained why the failure to file a timely notice was not his fault but rather that
15   of his attorneys. (Id. at 13.) In support of this argument, he cites a 2020 amendment to the
16   Rules as set forth in Rule 32.4(b)(3)(D).1 (Id.; see Doc. 56 at 4, 5.)
17           The second available remedy Hardy cites is set forth in Rule 32.1(g), which includes
18   as grounds for relief “a significant change in the law that, if applicable to the defendant’s
19   case, would probably overturn the defendant’s judgment or sentence.” (Doc. 54 at 14–15.)
20   Hardy contends that McCoy represented such a change in the law. (Id. at 15.)
21           A.     Hardy cannot show good cause
22           Hardy contends that the ineffective assistance of PCR and appellate counsel
23   constitutes good cause for his failure to exhaust Claim 21 in state court. (Doc. 54 at 8–10.)
24   Underpinning this argument is Hardy’s assertion that McCoy “did not announce a new rule
25   but recognized an old rule of constitutional law.” (Id. at 4; see id. at 8.) In this context, and
26
27   1
       Rule 32.4(b)(3)(D) provides, “The court must excuse an untimely notice requesting post-
     conviction relief filed under subpart (3)(A) if the defendant adequately explains why the
28   failure to timely file a notice was not the defendant’s fault.” See Ariz. R. Crim. P.
     32.4(b)(3)(A).

                                                   -4-
       Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 5 of 11



 1   for purposes of retroactive application, Hardy describes McCoy as a “logical extension of
 2   legal precedent” that existed at the time of his trial. (Id. at 7.)
 3          Alternatively, and contradictorily, Hardy argues that “another reasonable excuse for
 4   failing to present this claim is that McCoy changed the law in Arizona.” (Id. at 10–11.) For
 5   this purpose, and, as just discussed, to support his argument that he has an available state
 6   court remedy under Rule 32.1(g), Hardy asserts that McCoy was a “transformative event,”
 7   a “clear break from the past,” and a decision that “overrules previously binding case law.”
 8   (Id. at 15.)
 9          Respondents contend, among other arguments, that Hardy cannot show good cause
10   because he waited until after the filing of his habeas petition to attempt to return to state
11   court. (Doc. 55 at 5–8.) The Court agrees.
12          Hardy’s delay in pursuing this claim forecloses a determination that good cause
13   exists for issuing a stay at this point, nearly two years after he filed his habeas petition
14   containing the unexhausted Claim 21. See e.g., Hedlund v. Shinn, No. CV-19-05751-PHX-
15   DLR, 2020 WL 4933629, at *7 (D. Ariz. Aug. 24, 2020) (“Courts in this district have found
16   good cause lacking when the petitioner filed a habeas petition before completing state court
17   review.”); see also Hubbard v. Bell, No. 07-CV-15392, 2009 WL 2447415, at *2 (E.D.
18   Mich. Aug. 6, 2009) (finding no good cause where petitioner waited more than a year and
19   a half after filing his habeas petition, and 11 months after his amended petition, to file his
20   motion to stay and abey and did “not illustrate good cause for his failure to exhaust the
21   claims in state court before filing his petition in federal court”).
22          Hardy’s arguments that the ineffective assistance of appellate and PCR counsel
23   constitute good cause also fail. Good cause requires more than just a “bald assertion.” Blake
24   v. Baker, 745 F.3d 977, 982 (9th Cir. 2014). Instead, a good-cause showing “turns on
25   whether the petitioner can set forth a reasonable excuse, supported by sufficient evidence,
26   to justify [the failure to exhaust].” Id. In Blake the Ninth Circuit held that ineffective
27   assistance of PCR counsel may constitute good cause for failure to exhaust a claim of
28   ineffective assistance of trial counsel. Id. at 983; see Dixon v. Baker, 847 F.3d 714, 720


                                                    -5-
      Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 6 of 11



 1   (9th Cir. 2017). The court explained that its decision was consistent with Martinez v. Ryan,
 2   566 U.S. 1 (2012), where the Supreme Court held that the ineffective assistance of PCR
 3   counsel can constitute cause for the default of a claim of ineffective assistance of trial
 4   counsel. Id. at 983. The Blake court concluded that “good cause under Rhines, when based
 5   on [ineffective assistance of counsel], cannot be any more demanding than a showing of
 6   cause under Martinez.” Id. at 983–84.
 7          As Respondents note (Doc. 55 at 6), however, Hardy was required to raise this claim
 8   of trial error on direct appeal. See Ariz. R. Crim. P. 32.2(a)(1), (a)(3) (stating a defendant
 9   is precluded from post-conviction relief on any ground “raisable on direct appeal” and any
10   ground that was “waived . . . on appeal”); see also McCray v. Shinn, No. CV-17-01658-
11   PHX-DJH, 2020 WL 919180, at *5 (D. Ariz. Feb. 26, 2020) (finding claim, “to the extent
12   it alleges trial court error based on the record, is waived and precluded under Rule
13   32.2(a)(3) because McCray failed to present it to the Arizona Supreme Court on direct
14   appeal.”). Therefore, ineffective assistance of PCR counsel does not constitute good cause
15   under Rhines.
16          It is not clear that ineffective assistance of appellate, as opposed to PCR, counsel
17   can constitute good cause under Rhines. See Sadowski v. Grounds, 358 F.Supp.3d 1064,
18   1071 (C.D. Cal. 2019) (explaining that Blake does not “hold[] that the ineffective assistance
19   of appellate counsel, as distinguished from post-conviction . . . counsel can constitute good
20   cause for a failure to exhaust under Rhines”); Allen v. Montgomery, No. 2:19-CV-07840-
21   GW-JDE, 2020 WL 3064444, at *3 (C.D. Cal. Feb. 10, 2020) (“[T]he Ninth Circuit has
22   not addressed whether [ineffective assistance of appellate counsel] can satisfy the good
23   cause requirement of Rhines.”); Ahumada v. Ducart, No. CV 17-6422-JPR, 2018 WL
24   6265042, at *2 (C.D. Cal. Feb. 22, 2018) (“It is unclear whether ineffective assistance of
25   appellate counsel constitutes good cause under Rhines.”); Avalos v. Sherman, 2018 WL
26   5304855, at *5 n.10 (C.D. Cal. Sept. 10, 2018) (noting that it is “far from clear” whether
27   ineffective assistance of appellate counsel could constitute good cause under Rhines)
28   adopted by 2018 WL 5304777 (C.D. Cal. Oct. 24, 2018); but see, e.g., Allen v.


                                                 -6-
         Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 7 of 11



 1   Montgomery, No. 2:19-cv-07840-GW-JDE, 2020 WL 3064444, at *3–4 (C.D. Cal.
 2   Feb. 10, 2020) (explaining that the Ninth Circuit has not addressed whether ineffective
 3   assistance of appellate counsel can constitute good cause under Rhines but noting that
 4   “[s]everal district courts in the Ninth Circuit have found that an argument based on more
 5   than a ‘bald assertion’ of ineffectiveness of appellate counsel can constitute good cause.”)
 6   (citing cases).
 7           Assuming that ineffective assistance of appellate counsel may serve as good cause
 8   under Rhines, Hardy’s assertion that appellate counsel performed ineffectively (Doc. 54 at
 9   10) does not satisfy that standard.
10           To prove ineffective assistance of appellate counsel, a petitioner must show that
11   counsel “acted unreasonably in failing to discover and brief a merit-worthy issue.”
12   Moormann v. Ryan, 628 F.3d 1102, 1106 (9th Cir. 2010) (citing Smith v. Robbins, 528 U.S.
13   259, 285 (2000)). Hardy acknowledges that “before McCoy, an Arizona attorney could
14   concede a client’s guilt over the client’s objection because the matter was a point of
15   strategy.” (Doc. 54 at 11) (citing cases). Accordingly, appellate counsel did not perform
16   ineffectively by failing to raise a claim that was not supported by state law. 2 Cf. United
17   States v. Zamudio, 787 F.3d 961, 966 (9th Cir. 2015) (explaining that attorneys are “not
18   require[d] . . . to make arguments based on cases that have not yet been decided”); see also
19   Turner v. Calderon, 281 F.3d 851, 872 (9th Cir. 2002) (holding that “failure to raise
20   untenable issues on appeal” does not constitute ineffective assistance); Miller v. Kenney,
21   882 F.2d 1428, 1434 (9th Cir. 1989) (explaining that appellate counsel does not perform
22   ineffectively by declining to raise a weak issue on appeal).
23           Even if, as Hardy also suggests (Doc. 54 at 10), a McCoy-type claim was available,
24   he has not demonstrated that appellate counsel’s failure to raise such a claim constituted
25   ineffective assistance. See Jones v. Barnes, 463 U.S. 745, 754 (1983) (holding that
26   appellate counsel is not under “a duty to raise every ‘colorable’ claim suggested by a
27
     2
      Notably, Hardy did not raise a claim in his habeas petition alleging that appellate counsel
28   performed ineffectively with respect to this issue, nor did he raise such a claim in state
     court.

                                                -7-
       Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 8 of 11



 1   client”); Miller, 882 F.2d at 1434; see also Wood v. Ryan, 268 F.Supp.3d 297, 300
 2   (D. Mass. 2017) (finding appellate counsel’s performance was not ineffective for “good
 3   cause” purposes where omission of a “colorable” claim was not objectively unreasonable
 4   under deference accorded to counsel’s judgment). Hardy’s assertions about appellate
 5   counsel’s performance fall short of demonstrating that the McCoy claim was clearly
 6   stronger than the claims appellate counsel did raise. See Robbins, 528 U.S. at 288 (citing
 7   Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986)); see also Barnes, 463 U.S. at 754.
 8          Ineffective assistance of appellate counsel does not establish good cause for Hardy’s
 9   failure to raise this claim in state court.
10          B.      The record indicates that Hardy engaged in intentionally dilatory
11                  litigation tactics.

12          Respondents also argue that Hardy “may be engaging in dilatory tactics.” (Doc. 55
13   at 8.) Again, the Court agrees.
14          The delays noted above suggest that Hardy has engaged in dilatory litigation tactics.
15   See Allen v. Scriber, 392 F.App’x. 565, 567 (9th Cir. 2010) (“[Petitioner] has failed to
16   demonstrate that he acted diligently between his conviction and filing his federal habeas
17   petition to exhaust his unexhausted claims. The same facts, which [he] knew at his
18   conviction and sentencing, are the basis for his exhausted and unexhausted claims. Yet he
19   delayed over two and a half years in pursuing his unexhausted claims.”); Thompson v.
20   Quarterman, 292 F.App’x 277, 295 (5th Cir. 2008) (“Thompson does not explain why he
21   did not file his motion for a stay until several months after filing his federal habeas
22   petition.”); Smith v. Koenig, No. 219CV01650PSGAFM, 2019 WL 3255177, at *3 (C.D.
23   Cal. June 5, 2019) (finding petitioner engaged in dilatory litigation where “[t]he record
24   indicates that Petitioner knew about the factual and legal basis for his ineffective assistance
25   of counsel claim in August 2016 or shortly thereafter. Yet, Petitioner did not present this
26   claim to any state court until February 28, 2019, the same date on which he filed this federal
27   action.”), report and recommendation adopted, No. 219CV01650PSGAFM, 2019 WL
28   3255160 (C.D. Cal. July 11, 2019); Gellock v. Martel, No. 217CV1911MCEKJNP, 2018


                                                   -8-
       Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 9 of 11



 1   WL 2096879, at *4 (E.D. Cal. May 7, 2018) (finding petitioner dilatory due to “inactivity”
 2   in state court, noting “the record demonstrates that petitioner chose to file motions and
 3   other documents in this court rather than exhaust his state court remedies”); Rush v.
 4   Montgomery, No. CV 12-4601-JAK JEM, 2013 WL 8182503, at *30 (C.D. Cal. Dec. 13,
 5   2013) (finding petitioner failed to act diligently where he did not file his motion for a stay
 6   “until approximately one and a half years after he filed his Petition”), report and
 7   recommendation adopted sub nom. Rush v. Janda, No. CV 12-4601-JAK JEM, 2014 WL
 8   1329150 (C.D. Cal. Apr. 2, 2014).
 9          Hardy counters that he could not have raised Claim 21 in state court earlier because
10   he did not have an available remedy until the enactment of the 2020 amendment to the
11   Rules of Criminal Procedure which, in Rule 32.4(b)(3)(D), excuses the failure to provide
12   timely notice of a claim where the defendant explained that the failure was not his fault.
13   (Doc. 56 at 4, 5.) This argument is unconvincing given Hardy’s assertion that he has a
14   second available remedy under Rule 32.1(g) because McCoy, which was handed down in
15   2018, represented a significant change in law. With that avenue available, nothing required
16   Hardy to wait until mid-way through 2021, three years after McCoy, to seek relief in state
17   court. See Hedlund, 2020 WL 4933629, at *8 (finding no good cause where “[t]he change
18   in law on which Hedlund’s claim is premised went into effect nine months before he raised
19   his challenge in state court. The factual and legal bases for the claim were available well
20   before Hedlund filed his second-in-time habeas petition let alone his successive PCR
21   petition”). Hardy’s attempt to distinguish Hedlund (Doc. 56 at 4) fails for the same reason.
22   According to Hardy’s own argument, there was no impediment to seeking relief in state
23   court under Rule 32.1(g) based on the significant change in law represented by McCoy.
24          In addition, Hardy’s delay of two years in this Court, waiting until several months
25   after briefing on his petition and his request for evidentiary development were completed,
26   is suggestive of dilatory tactics.
27          Replying to Respondents’ suggestion that he has engaged in dilatory litigation
28   tactics, Hardy first argues that he “filed all documents according to this Court’s timeline”


                                                 -9-
      Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 10 of 11



 1   and that filing the motion for a stay during the briefing period would have “risked the
 2   perception that he was seeking to delay compliance with the scheduling order.” (Doc. 56
 3   at 5.) These statements require some context, as Hardy sought, and was granted, at least
 4   one deadline extension with respect to each of his filings, resulting in a total delay of almost
 5   10 months from the Court’s original scheduling order. (See Docs. 20, 21, 36, 37, 40, 41,
 6   42, 43, 50, 51.) Concern about the perception that he was delaying the briefing schedule
 7   does not appear to have been a motivating factor during that period. Instead, knowing the
 8   standards governing a Rhines stay, Hardy risked a finding that unwarranted delay in
 9   seeking relief would suggest dilatory litigation tactics.
10          Hardy next attempts to justify his delay in returning to state court by arguing that he
11   “notified the Court and Respondents that he intended to seek a Rhines stay in prior filings.”
12   (Doc. 56 at 2.) Hardy cites two filings for the proposition that he previously notified the
13   Court of his intention to move for a Rhines stay. (Id.) In the first, his reply to Respondents’
14   answer to his habeas petition, Hardy indicated that he “reserves the right to return to state
15   court under the stay and abeyance procedure outlined in Rhines. . . .” (Doc. 39 at 177)
16   (emphasis added). The second filing, Hardy’s reply to the response to his notice of request
17   for evidentiary development, contains no mention of an upcoming request for a Rhines stay
18   but merely refers to page numbers from the earlier filing, one of which contains the
19   reference to reserving the right to file for a Rhines stay. (See Doc. 52 at 23.) In any event,
20   the fact that Hardy “reserved his right” to pursue a Rhines stay at some point does not
21   demonstrate that he had good cause for not pursuing a McCoy-type claim earlier, nor does
22   it foreclose a finding that his pursuit of the claim was dilatory. To the contrary, Hardy
23   argued in his reply to Respondents’ answer that he had available remedies in state court for
24   his McCoy claim (Doc. 39 at 175–76), yet he let another year pass before he moved for a
25   stay to pursue the claim.
26          Granting a stay in these circumstances, where there is no credible justification for
27   Hardy’s prolonged delay in seeking a stay, implicates the concerns identified in Rhines.
28   544 U.S. at 277–78 (noting that “capital petitioners might deliberately engage in dilatory


                                                  - 10 -
         Case 2:18-cv-02494-JJT Document 59 Filed 09/07/21 Page 11 of 11



 1   tactics to prolong their incarceration and avoid execution of the sentence of death”). It
 2   “frustrates AEDPA’s objective of encouraging finality by allowing a petitioner to delay the
 3   resolution of the federal proceedings” and “undermines AEDPA’s goal of streamlining
 4   federal habeas proceedings by decreasing a petitioner’s incentive to exhaust all his claims
 5   in state court prior to filing his federal petition.” Id.
 6   IV.     CONCLUSION
 7           Hardy’s request for a stay under Rhines is denied because he has not shown good
 8   cause for his failure to exhaust his McCoy claim in state court and because there are
 9   indications he has engaged in dilatory litigation tactics.3 See Rhines, 544 U.S. at 277–78.
10           Having determined that Petitioner is not entitled to a Rhines stay, the Court finds it
11   is not appropriate to authorize the FDP to represent him in state court. See Harbison v. Bell,
12   556 U.S. 180, 190 n.7 (2009) (“[A] district court may determine on a case-by-case basis
13   that it is appropriate for federal counsel to exhaust a claim in the course of her federal
14   habeas representation.”); see also McCray, 2020 WL 919180, at *9; Johnson v. Ryan, No.
15   CV-18-00889-PHX-DWL, 2019 WL 1227179, at *2 (D. Ariz. Mar. 15, 2019).
16           Accordingly,
17           IT IS HEREBY ORDERED denying Hardy’s motion to stay his habeas
18   proceedings and his request for authorization of the FPD to represent him in state PCR
19   proceedings. (Doc. 54.)
20           Dated this 7th day of September, 2021.
21
22                                             Honorable John J. Tuchi
                                               United States District Judge
23
24
25
26
27
28   3
      Reaching these conclusions, the Court need not address the remaining prong under
     Rhines, whether the claim is potentially meritorious.

                                                   - 11 -
